
	
		I
		111th CONGRESS
		2d Session
		H. R. 5102
		IN THE HOUSE OF REPRESENTATIVES
		
			April 21, 2010
			Mr. Markey of
			 Massachusetts (for himself, Mr. Frank of
			 Massachusetts, Mrs. Capps,
			 Mr. Grijalva,
			 Mr. Hinchey,
			 Mr. Hodes,
			 Mr. Yarmuth,
			 Mr. Welch, and
			 Ms. Sutton) introduced the following
			 bill; which was referred to the Committee
			 on Natural Resources
		
		A BILL
		To direct the Secretary of the Interior to establish an
		  annual production incentive fee with respect to Federal onshore and offshore
		  lands that are subject to a lease for production of oil or natural gas under
		  which production is not occurring, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 United States Exploration on Idle
			 Tracts Act or the USE IT Act.
		2.Production
			 incentive fee
			(a)EstablishmentThe
			 Secretary of the Interior shall, within 180 days after the date of enactment of
			 this Act, issue regulations to establish an annual production incentive fee
			 with respect to Federal onshore and offshore lands that are subject to a lease
			 for production of oil or natural gas under which production is not occurring.
			 Such fee shall apply with respect to lands that are subject to such a lease
			 that is in effect on the date final regulations are promulgated under this
			 subsection or that is issued thereafter.
			(b)AmountThe
			 amount of the fee shall be, for each acre of land from which oil or natural gas
			 is produced for less than 90 days in a calendar year—
				(1)for each of the
			 first 3 years of the lease, $4 per acre in 2010 dollars;
				(2)for the fourth
			 year of the lease, $6 per acre in 2010 dollars; and
				(3)for the fifth year
			 of the lease and each year thereafter for which the lease is otherwise in
			 effect, $8 per acre in 2010 dollars.
				(c)Assessment and
			 collectionThe Secretary shall assess and collect the fee
			 established under this section.
			(d)DepositAmounts
			 received by the United States as the fee under this section shall be deposited
			 in the general fund of the Treasury.
			(e)RegulationsThe
			 Secretary of the Interior may issue regulations to prevent evasion of the fee
			 under this section.
			
